Title: To James Madison from James Simpson, 25 January 1802 (Abstract)
From: Simpson, James
To: Madison, James


25 January 1802, Tangier. No. 36. Has learned from Gavino “that he could about this time negotiate some of my Bills.” Has drawn on JM for two bills totaling $2,000, which he asks JM “to direct being paid, and that sum charged to me, as a farther imposal on Account of Sallary … in arrangement sollicited in concluding paragraph of No. 35 [8 Jan. 1802].”
 

   RC (DNA: RG 59, CD, Tangier, vol. 1). 1 p.


   A full transcription of this document has been added to the digital edition.
